DETAILED ACTION
The following is a first action on the merits of application serial no. 17/359738 filed 6/28/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 6/28/21 and 2/9/22 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 
-“a storage device (generic placeholder) stores relational regulation data (function)”……..in claim 1.
-“ a storage device (generic placeholder) configured to store relational regulation data (function)”……..in claims 8 and 9.
-“an execution device (generic placeholder) configured to: acquire the state of the vehicle (function)…….in claim 8.
-“the first execution device (generic placeholder) is configured to: acquire the state of the vehicle (function)…….in claim 9.
-“the second execution device (generic placeholder) is configured to: calculate, …………..at least one of a variable (function)…….in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1, 8 and 9 recites the limitation "the acquired specific variable" in line 21 and (line 26 in claim 9).  There is insufficient antecedent basis for this limitation in the claim. The claim recites “acquiring a state” and “a specific variable”, but doesn’t seem to recite “an acquired specific variable”, please clarify.
-Claims 1, 8 and 9 recite “calculating a reward” in line 20 (and line 25 in claim 9). It is unclear as to what the term “reward” is referring to based on the original disclosure as filed not describing what the actual “reward” is. Based on the dictionary meaning of the term “reward”, please clarify why the term is being used and what it is referring to.
-Claims 1, 8 and 9 recite “an expected profit” in line 30 (and line 37 in claim 9). It is unclear as to what the term “profit” is referring to based on the original disclosure as filed not describing what the actual “profit” is. Based on the dictionary meaning of the term “profit”, please clarify why the term is being used and what it is referring to.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) an oil pressure learning method of an automatic transmission mounted on a vehicle, connected to a power source and including at least one brake and clutch as friction engaging element, the method being acquiring a state of the vehicle, a storage device stores relational regulation data between the vehicle state and a supplied transmission oil pressure command value when the engaging element that switches gear stages is engaged; supplying oil to the transmission such that the value is set to the command value determined by the acquired state of the vehicle and the regulation data; calculating, as a specific variable, at least one of a variable representing an amount in which a detected input rotation speed of transmission exceeds a target input rotation speed of transmission, a variable representing a gear-shift time from a start of the switching to a completion of switching, and a variable representing an amount of heat generated in transmission; calculating a reward to have a larger value when the acquired specific variable satisfies a criterion than when variable does not satisfy; updating regulation data by inputting to a mapping determined in advance, the reward and the command value, the reward being calculated when the engaging element is engaged; and calculating a torque variable having a value that is increased as an amount of change in an input torque of transmission is increased when the engaging element is engaged, wherein: the update mapping outputs the regulation data that is updated to increase an expected profit for the reward when the engaging element is engaged according to the regulation data; and when the amount of change in the input torque represented by the calculated torque variable is equal to or greater than a predetermined value that is determined in advance, a change in the regulation data is regulated, the amount of change in the input torque being calculated when the engaging element is engaged and in combination with the limitations as written in claim 1.
-(as to claim 8) a control device of an automatic transmission, has common allowable subject matter as disclosed in claim 1; …………………calculate a reward to have a larger value when the acquired specific variable satisfies a criterion than when variable does not satisfy; update regulation data by inputting to a mapping determined in advance, the reward and the command value, the reward being calculated when the engaging element is engaged; and calculate a torque variable having a value that is increased as an amount of change in an input torque of transmission is increased when the engaging element is engaged, wherein: the update mapping outputs the regulation data that is updated to increase an expected profit for the reward when the engaging element is engaged according to the regulation data; and when the amount of change in the input torque represented by the calculated torque variable is equal to or greater than a predetermined value that is determined in advance, a change in the regulation data is regulated, the amount of change in the input torque being calculated when the engaging element is engaged and in combination with the limitations as written in claim 8.

-(as to claim 9) a control system of an automatic transmission, has common allowable subject matter as disclosed in claim 1; ………………calculate a reward to have a larger value when the acquired specific variable satisfies a criterion than when variable does not satisfy; a second execution device to update regulation data by inputting to a mapping determined in advance, the reward and the command value, the reward being calculated when the engaging element is engaged; and at least one of a first and second execution device to calculate a torque variable having a value that is increased as an amount of change in an input torque of transmission is increased when the engaging element is engaged, wherein: the update mapping outputs the regulation data that is updated to increase an expected profit for the reward when the engaging element is engaged according to the regulation data; and the second execution device configured to when the amount of change in the input torque represented by the calculated torque variable is equal to or greater than a predetermined value that is determined in advance, a change in the regulation data is regulated, the amount of change in the input torque being calculated when the engaging element is engaged and in combination with the limitations as written in claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Reinforcement Learning for Hybrid and Plug in Hybrid Vehicle Energy Management, journal publication describes controlling vehicle based on learning methods similar to present invention on pages 18-24, however, the journal lacks the learning methods being based on automatic transmission oil pressure control as recited.
-Reinforcement Learning Based Power Management for Hybrid Electric Vehicles, journal publication describes controlling vehicle based on learning methods similar to present invention on pages 34-35, however, the journal lacks the learning methods being based on automatic transmission oil pressure control as recited.
-Energy Management Strategy for a Hybrid Electric Vehicle Based on Deep Reinforcement Learning, journal publication describes controlling vehicle based on learning methods similar to present invention on pages 5-9, however, the journal lacks the learning methods being based on automatic transmission oil pressure control as recited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 11, 2022